     Case 3:18-cv-02069-CAB-WVG Document 7 Filed 12/14/18 PageID.201 Page 1 of 1


 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    CHRISTINA TORRES, individually and                  Case No.: 3:18-CV-2069-CAB-WVG
      on behalf of all others similarly situated,
 9
                                         Plaintiff,       AMENDED ORDER TO SHOW
10                                                        CAUSE
      v.
11
      NORTHCENTRAL UNIVERSITY, INC.,
12
                                       Defendant.
13
14
15          On December 10, 2018, the Court ordered Plaintiff to show cause on or before
16   December 17, 2018, why this case should not be dismissed for failure to prosecute. The
17   date for Plaintiff’s response to that order is hereby CONTINUED to January 18, 2019.
18          It is SO ORDERED.
19   Dated: December 14, 2018
20
21
22
23
24
25
26
27
28

                                                      1
                                                                           3:18-CV-2069-CAB-WVG
